Filed Pursuant to Rule 424(b)(3) Registration No. 333-164592 DOME VENTURES CORPORATION METALLINE MINING COMPANY March10, Joint Proxy Statement/Prospectus MERGER PROPOSAL — YOUR VOTE IS VERY IMPORTANT The Board of Directors of Metalline Mining Company and the Board of Directors of Dome Ventures Corporation have agreed to a strategic combination of their two companies under the terms of the Agreement and Plan of Merger and Reorganization, dated as of December4, 2009.Upon completion of the merger, Dome will become a wholly owned subsidiary of Metalline. If the merger is completed, Dome stockholders will receive a fixed ratio of approximately 0.96882 shares of Metalline common stock for each share of Dome common stock that they own.This exchange ratio may fluctuate slightly based upon number of outstanding shares of Dome at closing, but will not be adjusted to reflect stock price changes prior to the closing of the merger.Based on the closing price of Metalline common stock on the NYSE AMEX on November 12, 2009, the last trading day before public announcement of the merger, the exchange ratio represented approximately $0.57 in value for each share of Dome common stock.Based on such price on March 9, 2010, the last trading day before the date of this joint proxy statement/prospectus, the 0.96882 exchange ratio represented approximately $0.71 in value for each share of Dome common stock.Metalline stockholders will continue to own their existing Metalline shares. Based on the estimated number of shares of Metalline and Dome common stock to be outstanding immediately prior to the closing of the merger, we estimate that upon such closing, current Metalline stockholders will own approximately 53% of the combined company and former Dome stockholders will own approximately 47% of the combined company.Metalline common stock is traded on the NYSE AMEX under the symbol MMG, and Dome common stock is traded on the TSX Venture Exchange under the symbol DV.U.Upon the closing of the merger, Metalline and Dome expect that Metalline’s common stock will be listed on the TSX Venture Exchange. At the special meeting in lieu of an annual meeting of Metalline stockholders, Metalline stockholders will be asked to vote on the issuance of Metalline common stock to Dome stockholders in the merger.Additionally, Metalline stockholders will be asked to (i) approve an amendment to the Articles of Incorporation of Metalline to increase the number of authorized shares of Metalline common stock; (ii) approve the adoption of the 2010 Stock Option and Stock Bonus Plan; (iii) elect the slate of directors nominated by the current Board of Directors; and (iv) to ratify the appointment of Hein & Associates LLP.At the special meeting of Dome stockholders, Dome stockholders will be asked to vote on the approval of the merger agreement. We cannot complete the merger unless the stockholders of both companies approve the respective proposals related to the merger.Your vote is very important, regardless of the number of shares you own.Whether or not you expect to attend your special meeting in person, please vote your shares as promptly as possible so that your shares may be represented and voted at the Metalline or Dome special meeting, as applicable.If you are a Metalline stockholder, please note that a failure to vote your shares may result in a failure to establish a quorum for the Metalline special meeting.If you are a Dome stockholder, please note that a failure to vote your shares has the same effect as a vote against the merger. The Metalline Board of Directors recommends that the Metalline stockholders vote “FOR” the proposal to issue shares of Metalline common stock in the merger; “FOR” the proposal to amend the Metalline Articles of Incorporation; “FOR” the proposal to adopt the 2010 Stock Option and Stock Bonus Plan; “FOR” the election of the Board of Directors' slate of nominees; and “FOR” the ratification of Hein & Associates LLP as our independent registered accounting firm. The Dome Board of Directors recommends that the Dome stockholders vote “FOR” the proposal to approve the merger agreement. The obligations of Metalline and Dome to complete the merger are subject to the satisfaction or waiver of several conditions.More information about Metalline, Dome and the merger is contained in this joint proxy statement/prospectus.You should read this entire joint proxy statement/prospectus carefully, including the section entitled “Risk Factors” beginning on page 36. We look forward to the successful combination of Metalline and Dome. Sincerely, Merlin Bingham Brian D. Edgar Chairman and President President, Chief Executive Officer and Director Metalline Mining Company Dome Ventures Corporation Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued under this joint proxy statement/prospectus or determined that this joint proxy statement/prospectus is accurate or complete.Any representation to the contrary is a criminal offense. This joint proxy statement/prospectus is dated March 10, 2010 and is first being mailed to the respective stockholders of Metalline and Dome on or about March 12, ii ABOUT THIS DOCUMENT This document, which forms part of a registration statement on Form S-4 filed with the U.S. Securities and Exchange Commission, which is referred to herein as the SEC, by Metalline (File No. 333-164592), constitutes a prospectus of Metalline under Section 5 of the Securities Act of 1933, as amended, which is referred to as the Securities Act, with respect to the shares of Metalline common stock to be issued to Dome stockholders in the merger. This document also constitutes a notice of meeting and a proxy statement under Section 14(a) of the Securities Exchange Act of 1934, as amended, which is referred to as the Exchange Act, with respect to the Metalline special meeting in lieu an annual of stockholders, at which Metalline stockholders will be asked to consider and vote upon certain proposals, including a proposal to approve the issuance of shares of Metalline common stock to Dome stockholders in the merger. This document also constitutes a notice of meeting and management information circular prepared for the Dome stockholders in accordance with the disclosure requirements under Canadian securities laws with respect to the Dome special meeting of stockholders, at which Dome stockholders will be asked to consider and vote upon a proposal to approve and adopt the merger agreement. iii METALLINE
